DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “coordinates” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “coordinates” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 2, 4-8, 10-13, 15, 20, 21, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 2009/0050806).
	In regard to claim 1, Schmidt et al. disclose a method comprising:
e.g., “… camera display … camera's non-volatile memory … laser pointer spot 100 on the target can be seen in the visible-light image (FIG. 24) and in the blended visible-light and infrared image that has been corrected for parallax error (FIG. 25) …” in paragraphs 50, 57, and 94);
(b) scaling the output of the VLC and the output of the infrared array sensor using one or more scaling values to generate a scaled VLC image output and a scaled thermal image output (e.g., “… FIG. 6 shows a diagram of the mode where the full 160 by 120 infrared image is interpolated to fill the camera display. Based on the display mode chosen, a portion of the 1280 by 1024 visible-light image is windowed to match the infrared window. Since the number of selected visible-light sensor elements does not necessarily match the 320 by 240 pixels of the camera display, the visible­light image is scaled to match the camera display …” in paragraph 50);
(c) aligning the scaled VLC image output to the scaled thermal image output to generate an aligned image based on the scaled VLC output and the scaled thermal output (e.g., “… as the focus distance of the infrared lens is changed, different areas of the visible-light sensor image are extracted and displayed, resulting in registration of the infrared and visible­light images for objects at the focus distance …” in paragraph 57);
(d) determining one or more alignment values used to generate the aligned image and pixels of the VLC that correspond to respective pixels of the infrared array sensor (e.g., “… calibration data includes X and Y image offsets calculated for each focus distance …” in paragraph 57);
e.g., “… stored with other camera calibration data in the camera's non-volatile memory. This calibration data includes X and Y image offsets calculated for each focus distance …” in paragraph 57);
(f) outputting, by the laser pointer, a light beam to produce a laser dot on a target (e.g., “… visible-light display where the laser 210 will be shown in the display as seen in FIG. 20 …” in paragraph 96);
(g) displaying, on the display, an alignment marker and the scaled VLC image output while the scaled VLC image includes a representation of the laser dot (e.g., “… visible-light display where the laser 210 will be shown in the display as seen in FIG. 20. The operator marks the laser spot 210 on the display with a marking 212 such as a circle (see FIG. 21) …” in paragraph 96);
(h) focusing (e.g., “… camera operator first focuses the infrared image …” in paragraph 96);
(i) determining one or more pixels of the infrared array sensor that correspond to one or more pixels of the VLC where the alignment marker and the representation of the laser dot are shown at the common position on the display (e.g., “… marking 212 is registered with the infrared image and it is displayed on the infrared image, positioned in the center quarter of the display area. This occurs, of course, because the correction for parallax from focusing the infrared image also corrected the parallax error between the infrared image and the laser pointer …” in paragraph 96); and
(j) storing in the memory the one or more pixels of the infrared array sensor to calibrate the system based on a position of the laser pointer relative to the infrared e.g., “… infrared images, visible light images and/or blended images of Infrared and Visible-Light may be viewed. In addition, target site temperature (including temperature measurement spot size) and distance readings may be displayed … adjusts the camera pointing so that the mark 212 on the infrared display matches the thermal spot of interest 214 on the infrared display. (see FIG. 23) Once that happens, the laser beam then strikes the target at the point of interest …” in paragraphs 36 and 96 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the one or more pixels of the infrared array sensor calibrating the system based on a position of the laser pointer relative to the infrared array sensor are stored in the memory for displaying the target site temperature (“°F”) “68.0” for the one or more pixels of the infrared array sensor shown as the “thermal spot of interest 214” in Fig. 23).
The method of Schmidt et al. lacks an explicit description that “… camera operator first focuses the infrared image …” comprises shifting the alignment marker or the representation of the laser dot so that the alignment marker and the representation of the laser dot are shown at a common position on the display.  However, Schmidt et al. also disclose (paragraphs 97-98) “Using the Laser Pointer to Focus the Infrared Image” by shifting the alignment marker or the representation of the laser dot so that the alignment marker and the representation of the laser dot are shown at a common position on the display (e.g., “… mark moves in the VL image showing the spot where the laser dot would be in the infrared image. When the infrared mark is coincident with the laser dot seen in the VL image (FIG. 30), the focus adjustment may stop and the infrared camera module is in focus … This allows the most novice operator to ” in paragraph 98).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that “… camera operator first focuses the infrared image …” and “… eliminates the subjective nature of focusing …” by shifting the alignment marker or the representation of the laser dot of Schmidt et al. so that the alignment marker and the representation of the laser dot are shown at a common position on the display.
	In regard to claim 2 which is dependent on claim 1 in so far as understood, Schmidt et al. also disclose that determining the one or more coordinates of the scaled thermal image output in relation to the one or more coordinates of the scaled VLC image output includes determining coordinates of one or more corner points of the scaled thermal image output (e.g., see scaled VLC output coordinates Va and scaled thermal output coordinates Ia in 
    PNG
    media_image1.png
    1277
    1621
    media_image1.png
    Greyscale
 and “… calibration data includes X and Y image offsets calculated for each focus distance …” in paragraph 57 or alternatively it would have been obvious to one having ordinary skill in the art before the X and Y image offsets” is calculated using coordinates such as a corner point Ia).
	In regard to claim 4 which is dependent on claim 1, Schmidt et al. also disclose that the output of the VLC and the output of the infrared array sensor are captured at a first operating distance (e.g., “… focus distance of approximately 8 feet …” or “… close focus distance to the camera (typically about 2 feet) …” in paragraph 58).
	In regard to claim 5 which is dependent on claim 4, Schmidt et al. also disclose that the first operating distance consists of a near operating distance between the system and the target, and the near operating distance is between 0.3 meters and 0.9 meters (e.g., “… close focus distance to the camera (typically about 2 feet) …” in paragraph 58).
	In regard to claim 6 which is dependent on claim 4 in so far as understood, Schmidt et al. also disclose that the first operating distance consists of a far operating distance between the system and the target, and the far operating distance is greater than 0.9 meters (e.g., “… focus distance of approximately 8 feet …” in paragraph 58).
	In regard to claim 7 which is dependent on claim 1, Schmidt et al. also disclose that the alignment marker includes a cross-hair (e.g., see the cross-hair in Figs. 14-16 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a cross-hair as one of the user customizable options for the alignment marker).
	In regard to claim 8 which is dependent on claim 1, Schmidt et al. also disclose that the infrared array sensor includes a thermopile array (e.g., “… thermopile arrays …” in paragraph 52).
10 which is dependent on claim 1, Schmidt et al. also disclose displaying, on the display, an identifier corresponding to a field-of-view of the infrared array sensor for confirming the representation of the laser dot is shown with an area defined by the identifier (e.g., “… operate in one of three display modes; 1) full screen visible, infrared and/or blended, 2) picture-in-a-picture such as partial infrared image in a full screen visible image, and 3) infrared color alarms in visible-light images … computer-generated laser spot reference mark 222 … reference mark may be displayed in the IR image or the VL image …” in paragraphs 49 and 98 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the full screen boundary displayed by the display is an identifier that defines an area corresponds to a field-of-view of the infrared array sensor when displaying a full IR image for confirming the representation of the laser dot is shown).
	In regard to claim 11 which is dependent on claim 1 in so far as understood, Schmidt et al. also disclose that capturing the output of the VLC and the output of the infrared array sensor includes capturing, with the system located at a first distance from the target, a first output of the VLC and a first output of the infrared array sensor, respectively, wherein the one or more coordinates of the output of the infrared array sensor to calibrate the system are used for operation when the system is located at the first distance from a second target, wherein the method further includes: capturing a second output of the VLC and a second output of the infrared array sensor using the system located at a second distance from the target; scaling the second output of the VLC and the second output of the infrared array sensor to generate a second scaled VLC image output and a second scaled thermal image output; aligning the second e.g., “… infrared lens needs focus adjustment for targets at different distances …” in paragraph 45 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to perform a focus procedure for a target at a first distance and to perform the same focus procedure for another target at a second distance that differs from the first distance).
12 and 13 which are dependent on claim 11, Schmidt et al. also disclose displaying, on the display, an identifier corresponding to a field-of-view of the infrared array sensor for confirming the representation of the second laser dot is shown with an area defined by the identifier, wherein displaying the identifier includes displaying an outline or matrix associated with the output of the infrared array sensor, the scaled thermal image output, or both the output of the infrared array sensor and the scaled thermal image output (e.g., see 
    PNG
    media_image2.png
    1155
    1397
    media_image2.png
    Greyscale
 and “… picture-in-a-picture such as partial infrared image in a full screen visible image …” in paragraph 49 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the “picture-in-a-picture” display mode displays an outline or matrix associated with the scaled thermal output that can be used for confirming the representation of the second laser dot is shown with an area defined by the outline or matrix).
15 which is dependent on claim 1, Schmidt et al. also disclose determining a position of the representation of the laser dot on the display, wherein shifting the alignment marker or the representation of the laser dot includes shifting the alignment marker so that the alignment marker is shown at the position of the representation of the laser dot on the display (e.g., “… mark moves in the VL image showing the spot where the laser dot would be in the infrared image. When the infrared mark is coincident with the laser dot seen in the VL image (FIG. 30) …” in paragraph 98).
	In regard to claim 20, Schmidt et al. disclose a computing system comprising one or more processors (e.g., “… PC Software All of the image display techniques described for the camera can also be implemented in software that runs on a PC host computer and can be applied to images captured by the camera …” in paragraphs 86 and 87) configured to:
(a) capture output of a visible light camera (VLC) and output of an infrared array sensor using a system including the VLC, the infrared array sensor, a laser pointer, a memory, and a display (e.g., “… camera display … camera's non-volatile memory … laser pointer spot 100 on the target can be seen in the visible-light image (FIG. 24) and in the blended visible-light and infrared image that has been corrected for parallax error (FIG. 25) …” in paragraphs 50, 57, and 94);
(b) scale the output of the VLC and the output of the infrared array sensor using one or more scaling values to generate a scaled VLC image output and a scaled thermal image output (e.g., “… FIG. 6 shows a diagram of the mode where the full 160 by 120 infrared image is interpolated to fill the camera display. Based on the display mode chosen, a portion of the 1280 by 1024 visible-light image is windowed to match the infrared window. Since the number of selected visible-light sensor elements does not necessarily match the 320 by 240 pixels of the ” in paragraph 50);
(c) align the scaled VLC image output to the scaled thermal image output to generate an aligned image based on the scaled VLC image output and the scaled thermal image output (e.g., “… as the focus distance of the infrared lens is changed, different areas of the visible-light sensor image are extracted and displayed, resulting in registration of the infrared and visible­light images for objects at the focus distance …” in paragraph 57);
(d) determine one or more alignment values used to generate the aligned image and pixels of the VLC that correspond to respective pixels of the infrared array sensor (e.g., “… calibration data includes X and Y image offsets calculated for each focus distance …” in paragraph 57);
(e) store the one or more scaling values and the one or more alignment values in the memory for use in scaling and aligning subsequent output of the VLC and the infrared array sensor (e.g., “… stored with other camera calibration data in the camera's non-volatile memory. This calibration data includes X and Y image offsets calculated for each focus distance …” in paragraph 57);
(f) output, by the laser pointer, a light beam to produce a laser dot on a target (e.g., “… visible-light display where the laser 210 will be shown in the display as seen in FIG. 20 …” in paragraph 96);
(g) display, on the display, an alignment marker and the scaled VLC image output while the scaled VLC image includes a representation of the laser dot (e.g., “… visible-light display where the laser 210 will be shown in the display as seen in FIG. 20. The ” in paragraph 96);
(h) focusing (e.g., “… camera operator first focuses the infrared image …” in paragraph 96);
(i) determine one or more pixels of the infrared array sensor that correspond to one or more pixels of the VLC where the alignment marker and the representation of the laser dot are shown at the common position on the display (e.g., “… marking 212 is registered with the infrared image and it is displayed on the infrared image, positioned in the center quarter of the display area. This occurs, of course, because the correction for parallax from focusing the infrared image also corrected the parallax error between the infrared image and the laser pointer …” in paragraph 96); and
(j) store in the memory the one or more pixels of the infrared array sensor to calibrate the system based on a position of the laser pointer relative to the infrared array sensor for use in determining a temperature where a laser dot is shown on a target in the subsequent output of the VLC (e.g., “… infrared images, visible light images and/or blended images of Infrared and Visible-Light may be viewed. In addition, target site temperature (including temperature measurement spot size) and distance readings may be displayed … adjusts the camera pointing so that the mark 212 on the infrared display matches the thermal spot of interest 214 on the infrared display. (see FIG. 23) Once that happens, the laser beam then strikes the target at the point of interest …” in paragraphs 36 and 96 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the one or more pixels of the infrared array sensor calibrating the system based on a position of the laser pointer relative to the infrared array sensor are stored in the memory for displaying the target site °F”) “68.0” for the one or more pixels of the infrared array sensor shown as the “thermal spot of interest 214” in Fig. 23).
The system of Schmidt et al. lacks an explicit description that “… camera operator first focuses the infrared image …” comprises shifting the alignment marker or the representation of the laser dot so that the alignment marker and the representation of the laser dot are shown at a common position on the display.  However, Schmidt et al. also disclose (paragraphs 97-98) “Using the Laser Pointer to Focus the Infrared Image” by shifting the alignment marker or the representation of the laser dot so that the alignment marker and the representation of the laser dot are shown at a common position on the display (e.g., “… mark moves in the VL image showing the spot where the laser dot would be in the infrared image. When the infrared mark is coincident with the laser dot seen in the VL image (FIG. 30), the focus adjustment may stop and the infrared camera module is in focus … This allows the most novice operator to focus the infrared lens and eliminates the subjective nature of focusing …” in paragraph 98).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that “… camera operator first focuses the infrared image …” and “… eliminates the subjective nature of focusing …” by shifting the alignment marker or the representation of the laser dot of Schmidt et al. so that the alignment marker and the representation of the laser dot are shown at a common position on the display.
	In regard to claim 21, Schmidt et al. disclose a non-transitory computer readable medium having stored therein instructions executable by one or more processors to cause a computing system (e.g., “… PC Software All of the image display techniques described for the camera can also be implemented in software that runs on a PC host computer and can be applied to images captured by the camera …” in paragraphs 86 and 87) to perform functions comprising:
e.g., “… camera display … camera's non-volatile memory … laser pointer spot 100 on the target can be seen in the visible-light image (FIG. 24) and in the blended visible-light and infrared image that has been corrected for parallax error (FIG. 25) …” in paragraphs 50, 57, and 94);
(b) scaling the output of the VLC and the output of the infrared array sensor using one or more scaling values to generate a scaled VLC image output and a scaled thermal image output (e.g., “… FIG. 6 shows a diagram of the mode where the full 160 by 120 infrared image is interpolated to fill the camera display. Based on the display mode chosen, a portion of the 1280 by 1024 visible-light image is windowed to match the infrared window. Since the number of selected visible-light sensor elements does not necessarily match the 320 by 240 pixels of the camera display, the visible­light image is scaled to match the camera display …” in paragraph 50);
(c) aligning the scaled VLC image output to the scaled thermal image output to generate an aligned image based on the scaled VLC image output and the scaled thermal image output (e.g., “… as the focus distance of the infrared lens is changed, different areas of the visible-light sensor image are extracted and displayed, resulting in registration of the infrared and visible­light images for objects at the focus distance …” in paragraph 57);
(d) determining one or more alignment values based on the aligned image and pixels of the VLC that correspond to respective pixels of the infrared array sensor (e.g., “… calibration data includes X and Y image offsets calculated for each focus distance …” in paragraph 57);
e.g., “… stored with other camera calibration data in the camera's non-volatile memory. This calibration data includes X and Y image offsets calculated for each focus distance …” in paragraph 57);
(f) outputting, by the laser pointer, a light beam to produce a laser dot on a target (e.g., “… visible-light display where the laser 210 will be shown in the display as seen in FIG. 20 …” in paragraph 96);
(g) displaying, on the display, an alignment marker and the scaled VLC image output while the scaled VLC image includes a representation of the laser dot (e.g., “… visible-light display where the laser 210 will be shown in the display as seen in FIG. 20. The operator marks the laser spot 210 on the display with a marking 212 such as a circle (see FIG. 21) …” in paragraph 96);
(h) focusing (e.g., “… camera operator first focuses the infrared image …” in paragraph 96);
(i) determining one or more pixels of the infrared array sensor that correspond to one or more pixels of the VLC where the alignment marker and the representation of the laser dot are shown at the common position on the display (e.g., “… marking 212 is registered with the infrared image and it is displayed on the infrared image, positioned in the center quarter of the display area. This occurs, of course, because the correction for parallax from focusing the infrared image also corrected the parallax error between the infrared image and the laser pointer …” in paragraph 96); and
(j) storing in the memory the one or more pixels of the infrared array sensor to calibrate the system based on a position of the laser pointer relative to the infrared e.g., “… infrared images, visible light images and/or blended images of Infrared and Visible-Light may be viewed. In addition, target site temperature (including temperature measurement spot size) and distance readings may be displayed … adjusts the camera pointing so that the mark 212 on the infrared display matches the thermal spot of interest 214 on the infrared display. (see FIG. 23) Once that happens, the laser beam then strikes the target at the point of interest …” in paragraphs 36 and 96 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the one or more pixels of the infrared array sensor calibrating the system based on a position of the laser pointer relative to the infrared array sensor are stored in the memory for displaying the target site temperature (“°F”) “68.0” for the one or more pixels of the infrared array sensor shown as the “thermal spot of interest 214” in Fig. 23).
The medium of Schmidt et al. lacks an explicit description that “… camera operator first focuses the infrared image …” comprises shifting the alignment marker or the representation of the laser dot so that the alignment marker and the representation of the laser dot are shown at a common position on the display.  However, Schmidt et al. also disclose (paragraphs 97-98) “Using the Laser Pointer to Focus the Infrared Image” by shifting the alignment marker or the representation of the laser dot so that the alignment marker and the representation of the laser dot are shown at a common position on the display (e.g., “… mark moves in the VL image showing the spot where the laser dot would be in the infrared image. When the infrared mark is coincident with the laser dot seen in the VL image (FIG. 30), the focus adjustment may stop and the infrared camera module is in focus … This allows the most novice operator to ” in paragraph 98).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that “… camera operator first focuses the infrared image …” and “… eliminates the subjective nature of focusing …” by shifting the alignment marker or the representation of the laser dot of Schmidt et al. so that the alignment marker and the representation of the laser dot are shown at a common position on the display.
	In regard to claim 23 which is dependent on claim 1, Schmidt et al. also disclose that aligning the scaled VLC image output to the scaled thermal image output includes shifting the scaled VLC a number of pixels relative to the scaled thermal image output in at least one shift direction, and each alignment value of the one or more alignment values indicates a number of pixels and a shift direction (e.g., “… calibration data includes X and Y image offsets calculated for each focus distance …” in paragraph 57).
	In regard to claim 24 which is dependent on claim 1, Schmidt et al. also disclose that aligning the scaled VLC image output to the scaled thermal image output includes shifting the scaled VLC image output a number of pixels relative to the scaled thermal image output in at least one shift direction (e.g., “… calibration data includes X and Y image offsets calculated for each focus distance …” in paragraph 57), the one or more alignment values include a coordinate of a corner pixel of the scaled VLC image output, and the corner pixel of the scaled VLC image output is aligned to a corner pixel of the scaled thermal image output (e.g., “… full screen blend of visible-light and infrared images … FIG. 6 shows a diagram of the mode where the full 160 by 120 infrared image is interpolated to fill the camera display. Based on the display mode chosen, a portion of the 1280 by 1024 visible-light image is windowed to match the infrared window. Since the number of selected visible-light sensor elements does not necessarily match ” in paragraph 50).
	In regard to claim 25 which is dependent on claim 1, Schmidt et al. also disclose determining a temperature based on a portion of values indicative of infrared radiation from the target, wherein the portion of the values include values associated with a portion of the target at which the laser dot is produced; and displaying, on the display, the scaled VLC image output and the temperature, wherein displaying the scaled VLC image output includes displaying a visible light image including the laser dot and at least a portion of the target (e.g., “… infrared images, visible light images and/or blended images of Infrared and Visible-Light may be viewed. In addition, target site temperature (including temperature measurement spot size) and distance readings may be displayed … adjusts the camera pointing so that the mark 212 on the infrared display matches the thermal spot of interest 214 on the infrared display. (see FIG. 23) Once that happens, the laser beam then strikes the target at the point of interest …” in paragraphs 36 and 96 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to display the scaled VLC image output including the laser dot, at least a portion of the target such as 214 in Fig. 23, and the target site temperature (“°F”) such as “68.0” in Fig. 23).
Claim(s) 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 2009/0050806) in view of Kaplun Mucharrafille et al. (US 2016/0334284).
	In regard to claim 3 which is dependent on claim 1, while Schmidt et al. also disclose (paragraph 57) that “… determined at the factory and stored with other camera calibration data …”, the method of Schmidt et al. lacks an explicit description that a target of the e.g., see “… platform 23 with longitudinal graduated scale 24 as distance indicator … means for centering and leveling (not shown) the standard equipment and equipment to calibrate to the center of the cylindrical cavity of the black body 2 … instrument to be measured is a thermal camera (not shown) …” in paragraph 242 and 245 of Kaplun Mucharrafille et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional calibration (e.g., comprising removably affixing the system to a means for centering and leveling configured to hold the system a particular distance from a target including a blackbody 2) for the calibration of Schmidt et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional calibration (e.g., comprising a blackbody object as a calibration target for the system) as the calibration of Schmidt et al.
	In regard to claim 19 which is dependent on claim 1, while Schmidt et al. also disclose (paragraph 57) that “… determined at the factory and stored with other camera calibration data …”, the method of Schmidt et al. lacks an explicit description that the camera calibration data was determined by removably affixing the system to an alignment fixture configured to hold the system a particular distance from a target including a blackbody.  However, calibration is well known in the art (e.g., see “… platform 23 with  … means for centering and leveling (not shown) the standard equipment and equipment to calibrate to the center of the cylindrical cavity of the black body 2 … instrument to be measured is a thermal camera (not shown) …” in paragraph 242 and 245 of Kaplun Mucharrafille et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional calibration (e.g., comprising removably affixing the system to a means for centering and leveling configured to hold the system a particular distance from a target including a blackbody 2) for the calibration of Schmidt et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional calibration (e.g., comprising removably affixing the system to an alignment fixture configured to hold the system a particular distance from a target including a blackbody) as the calibration of Schmidt et al.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 2009/0050806) in view of Rudmann et al. (US 2017/0012069).
	In regard to claim 9 which is dependent on claim 1, while Schmidt et al. also disclose that the infrared array sensor and the laser pointer are disposed within a housing (e.g., see “… a camera housing 12, a Visible-Light (VL) lens 13, an infrared lens 14, focus ring 16 and a laser pointer 18 as well as various electronics located within the housing …” in paragraph 36),  et al. lacks an explicit description that the housing comprises a component aligner affixed to a substrate.  However, housings are well known in the art (e.g., see “… image sensor 32, which can be implemented, for example, as a CCD or CMOS pixel array that is operable to sense light (e.g., IR, visible, or UV) of a particular wavelength or range of wavelengths … upper surface of the spacer 42 can be in contact with the sensor-side of the transparent cover 38, and the lower surface(s) of the spacer can be in contact with the upper surfaces of the sensors 32 … sensor alignment edge 404 can be customized (e.g., machined) such that the focal length and any tilt are corrected. As shown in. FIG. 7B, the alignment edge 404 is placed in direct contact with an inactive portion of the image sensor 432 (e.g., near the periphery of the sensor 432) … include different types of active optoelectronic components, including light emitters (e.g., light emitting diodes (LEDs), infra-red (IR) LEDs, organic LEDs (OLEDs), infra-red (IR) lasers or vertical cavity surface emitting lasers (VCSELs)) …” in paragraphs 30, 32, 51, and 68 of Rudmann et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional housing (e.g., comprising a spacer 42 affixed to a cover 38 “such that the focal length and any tilt are corrected”) for the housing of Schmidt et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional housing (e.g., comprising a component aligner affixed to a substrate) as the housing of Schmidt et al.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 2009/0050806) in view of Bergqvist et al. (US 2011/0304766).
	In regard to claim 14 which is dependent on claim 1, Schmidt et al. also disclose receiving directional input entered via a user control of the system (e.g., “… as the cursor is moved over the visible-light image, the temperature 52 associated with the cursor's location on the image is displayed …” in paragraph 71) and shifting the alignment marker or the representation of the laser dot onto the other of the alignment marker and the representation of the laser dot is based on adjustment of the infrared lens (e.g., “… As the infrared lens is adjusted, the mark moves in the VL image showing the spot where the laser dot would be in the infrared image …” in paragraph 98).  The method of Schmidt et al. lacks an explicit description that the infrared lens is adjusted by the directional input.  However, focus control is well known in the art (e.g., see “… IR cameras are often provided with an electromechanical servo system for focus control. Such a focusing servo is usually controlled by a user via an electric switch …” in paragraph 4 of Bergqvist et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional focus control (e.g., comprising “electric switch”) for the focus control of Schmidt et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the e.g., wherein the infrared lens is adjusted by a directional input) as the focus control of Schmidt et al.
Claim(s) 16-18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 2009/0050806) in view of DeMarco et al. (US 2009/0065695).
	In regard to claim 16 which is dependent on claim 15, the method of Schmidt et al. lacks an explicit description of determining the position of the representation of the laser dot on the display occurs programmatically.  However, DeMarco et al. (paragraph 38) that “… processor sub-system 14 filters the laser image by using only the red bits of its RGB view of the scene. The processor sub-system 14 scans rows in the visible image array looking for red peaks (presumably caused by the red energy from the laser). The processor 14 takes several samples to see a fit to two lines. The processor knows the approximate slope of the lines because it knows the geometry of the shaped light sources 22/24 and 26/28 and the infrared imager 62 and has the coordinates of the point of interest in the infrared pixel field 48 of the imager origin from the steps above. Therefore the processor sub-system 14 can use the peak red energy from the visible image row scans to be sure it has line equations for the proper shaped light beams and compute their intersection. Hence the coordinates of the point of interest are known in the visible light image. Although this example describes the use of a red laser, any color laser could be used as long as the light sources have a color and intensity to provide contrast to a typical visible light source. The above-described filtering technique can be hardware or software driven …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the position of the representation of the laser dot on the display of Schmidt et al. programmatically, in order to provide the option of an automatic focusing procedure.
17 which is dependent on claim 16, the method of Schmidt et al. lacks an explicit description that determining the position of the representation of the laser dot on the display programmatically includes determining a large contrast in pixel values representing the position of the representation of the laser dot with respect to pixel values representing all other pixels of the display.  However, DeMarco et al. (paragraph 38) that “… processor sub-system 14 filters the laser image by using only the red bits of its RGB view of the scene. The processor sub-system 14 scans rows in the visible image array looking for red peaks (presumably caused by the red energy from the laser). The processor 14 takes several samples to see a fit to two lines. The processor knows the approximate slope of the lines because it knows the geometry of the shaped light sources 22/24 and 26/28 and the infrared imager 62 and has the coordinates of the point of interest in the infrared pixel field 48 of the imager origin from the steps above. Therefore the processor sub-system 14 can use the peak red energy from the visible image row scans to be sure it has line equations for the proper shaped light beams and compute their intersection. Hence the coordinates of the point of interest are known in the visible light image. Although this example describes the use of a red laser, any color laser could be used as long as the light sources have a color and intensity to provide contrast to a typical visible light source. The above-described filtering technique can be hardware or software driven …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the position of the representation of the laser dot on the display of Schmidt et al. by programmatically determining a large contrast in pixel values representing the position of the representation of the laser dot with respect to pixel values representing all other pixels of the display, in order to provide the option of an automatic focusing procedure.
18 and 22 which are dependent on claim 16, Schmidt et al. also disclose that pixels on the display have a first color component of an red-green-blue (RGB) color space, a second color component of the RGB color space, and a third color component of the RGB color space (e.g., “… RGB image display data …” in paragraph 38).  The method of Schmidt et al. lacks an explicit description that determining the position of the representation of the laser dot on the display programmatically includes determining which pixels on the display have (1) a value of the first color component is above a first color threshold value, (2) the value of the first color component minus a value of the second color component is greater than a second color threshold, and (3) the value of the first color component minus a color value of the third color component is greater than a third color threshold, and wherein the second color threshold equals the third color threshold.  However, DeMarco et al. (paragraph 38) that “… processor sub-system 14 filters the laser image by using only the red bits of its RGB view of the scene. The processor sub-system 14 scans rows in the visible image array looking for red peaks (presumably caused by the red energy from the laser). The processor 14 takes several samples to see a fit to two lines. The processor knows the approximate slope of the lines because it knows the geometry of the shaped light sources 22/24 and 26/28 and the infrared imager 62 and has the coordinates of the point of interest in the infrared pixel field 48 of the imager origin from the steps above. Therefore the processor sub-system 14 can use the peak red energy from the visible image row scans to be sure it has line equations for the proper shaped light beams and compute their intersection. Hence the coordinates of the point of interest are known in the visible light image. Although this example describes the use of a red laser, any color laser could be used as long as the light sources have a color and intensity to provide contrast to a typical visible light source. The above-described filtering technique can be hardware or software driven …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the  et al. by programmatically determining which pixels on the display have (1) a value of the first color component is above a first color threshold value, (2) the value of the first color component minus a value of the second color component is greater than a second color threshold, and (3) the value of the first color component minus a color value of the third color component is greater than a third color threshold, and (4) the second color threshold equals the third color threshold for light sources having “a color and intensity to provide contrast to a typical visible light source”, in order to provide the option of an automatic focusing procedure.
Response to Arguments
Applicant’s arguments with respect to the amended and new claims have been fully considered but some are moot in view of the new ground(s) of rejection.  Applicant's remaining arguments filed 27 January 2022 have been fully considered but they are not persuasive.
Applicant argues that the cited prior art does not teach or suggest all limitations as arranged in the amended and new claims.  Examiner respectfully disagrees.  As discussed above, the combination of embodiments disclosed by the cited prior art teaches or suggests all limitations as arranged in the amended and new claims.  Therefore, applicant's arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884